


Exhibit 10.10

 

LICENSE AGREEMENT

 

This Agreement, effective as of the first day of January, 1995 (the “Effective
Date”) by and between:

 

GENZYME CORPORATION, a corporation organized and existing under the laws of the
Commonwealth of Massachusetts and having its principal office at One Kendall
Square, Cambridge, Massachusetts 02139 (hereinafter referred to as “GENZYME”)
and

 

MOUNT SINAI SCHOOL OF MEDICINE OF THE CITY UNIVERSITY OF NEW YORK, a
not-for-profit corporation organized and existing under the laws of the State of
New York and having its principal office at One Gustave L.  Levy Place, New
York, New York 10029 (hereinafter referred to as “MSSM”).

 

WITNESSETH

 

WHEREAS, MSSM has certain clinical and preclinical data, information and patent
rights relating to the production and use of recombinant x-galactosidase A for
the treatment of Fabry Disease;

 

WHEREAS, MSSM desires to have recombinant x-galactosidase A developed and made
available for general use to patients for the treatment of Fabry Disease, and
for these purposes is willing to grant an exclusive license to GENZYME upon the
terms and conditions set forth below;

 

WHEREAS, GENZYME has or has access to the research and development capability,
the manufacturing capacity and the marketing ability needed to manufacture and
sell recombinant a galactosidase A therapeutic products in the United States and
abroad;

 

WHEREAS, GENZYME desires to obtain an exclusive, worldwide license under MSSM
technology upon the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE I  - DEFINITIONS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1          “Affiliate” shall mean any corporation which directly or indirectly
controls, is controlled by or is under common control with GENZYME, control
being the ownership of at least 50% of the outstanding voting stock of such
corporation.

 

1.2          “First Commercial Sale” shall mean the first arms-length
transaction pursuant to this Agreement to one or more third party of any Product
following receipt of approval to

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

commence manufacturing and selling such Product from the applicable regulatory
agency in the applicable country.

 

1.3          “Licensed Patents” shall mean the United States and foreign patents
and patent applications set forth in Schedule A attached hereto and owned or
controlled by MSSM, and the United States patents and foreign patents issuing
from said United States and foreign patent applications or later-filed foreign
applications based upon any of said United States patents and application and
any divisions, continuations, continuations-in-part, reissues or extensions of
any of the foregoing.

 

1.4          “Product” shall mean an enzyme replacement product for the
treatment of Fabry disease, which includes recombinant x-galactosidase A.

 

1.5          “Net Sales” shall mean GENZYME’s gross invoice price for Product
less (a) normal cash and quantity discounts and rebates actually allowed;
(b) sales actually made, but deemed uncollectible; (c) sales and excise taxes
and duties directly imposed, or other governmental charges; (d) outbound
transportation and insurance prepaid or allowed; (e) amounts actually allowed or
credited on account of returns; and (f) other contractual allowances such as
distribution fees.

 

1.6          “Technical Information” shall mean any and all proprietary
technical data, know-how, information and material relating to the Product, its
manufacture or use, and set forth in Schedule B attached hereto.

 

1.7          “Valid Claim” means a claim of an issued patent within the Licensed
Patents that has not expired or been withdrawn, canceled, disclaimed or held
invalid by a court or governmental agency of competent jurisdiction in an
unappealed or unappealable decision.

 

ARTICLE II  - GRANT

 

2.1          MSSM hereby grants to GENZYME an exclusive, worldwide right and
license, and subject to approval by MSSM, which shall not be unreasonably
withheld, the right to sublicense third parties, (a) to make, have made, use,
and sell Product under the Licensed Patents; and (b) to use the Technical
Information provided by MSSM.  MSSM agrees that [**]other than GENZYME by or
under [**] during the term of this Agreement.

 

2.2          GENZYME agrees to forward to MSSM a copy of any and all sublicense
agreements, and further agrees to forward to MSSM annually a copy of royalty
reports related to royalties received by GENZYME from its sublicensees during
the preceding twelve (12) month period.

 

2.3          GENZYME agrees to use its reasonable best efforts to substantially
manufacture in the United States that Product which is intended for sale in the
United States.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III  - REPRESENTATIONS AND WARRANTIES

 

3.1          MSSM represents and warrants that MSSM is the owner of the entire
right, title and interest in and to Licensed Patents, and has the right to grant
the license as described herein, and that the grant of such license will not
result in a breach of any agreement or other undertaking to which MSSM is a
party.

 

3.2          MSSM represents that the United States Government retains rights to
the Licensed Patents and Technical Information.  All rights granted to GENZYME
hereunder are subject to said retained rights as provided in 37 CFR 401 and 45
CFR 8.

 

ARTICLE IV  - CONSIDERATION

 

4.1          For the rights, privileges and license granted hereunder, GENZYME
shall pay or cause to be paid to MSSM a royalty of [**] of the Net Sales of
Product sold by GENZYME and its Affiliates and [**] of the royalties payable to
GENZYME by any sublicensees for the longer of (i) the life of the Licensed
Patents for Product covered by Valid Claims in the country of sale, or (ii) [**]
years after the First Commercial Sale of Product.  The royalty payable to MSSM
shall be reduced to [**] of the Net Sales in any country in which a recombinant
x-galactosidase A product derived from mammalian cells is commercially available
from a third party.

 

4.2          No multiple royalties shall be payable because Product, its
manufacture, lease or sale, is or shall be covered by more than one Valid Claim,
patent application or patent licensed under this Agreement.

 

4.3          Royalty payments shall be paid to MSSM in United States dollars in
New York, N.Y.  Any taxes which GENZYME or any Affiliate or sublicensee shall be
required by law to withhold or pay on remittance of the royalty payments shall
be deducted from royalty paid to MSSM.  GENZYME shall furnish MSSM upon request,
copies of all official receipts for such taxes.  If any currency conversion
shall be required in connection with the payment of royalties hereunder, such
conversion shall be made by using the exchange rate as reported by the Wall
Street Journal on the last business day of the calendar quarterly reporting
period to which such royalty payments relate or when such conversion rate is
next reported.

 

ARTICLE V  - REPORTS AND RECORDS

 

5.1          GENZYME shall keep full, true and accurate accounts containing all
particulars that may be necessary for the purpose of showing the amount payable
to MSSM.  Said books of account shall be kept at GENZYME ‘s principal place of
business or at such other location that is reasonably accessible.  Said books
and the supporting data shall be open at all reasonable times, for three
(3) years following the end of the calendar year to which they pertain, to
inspection no more often than once a year by an independent certified public
accountant retained by MSSM, at its expense, solely for the purpose of
verifying, under suitable confidentiality obligations, GENZYME’s royalty
statement to MSSM.  If GENZYME’s royalty statement is found to be in error by
[**] or more, such inspection expenses shall be paid by GENZYME.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

5.2          Beginning with the First Commercial Sale, GENZYME, within sixty
(60) days after March 31, June 30, September 30 and December 31, of each year,
shall deliver to MSSM true and accurate reports, giving such particulars of the
business conducted by GENZYME during the preceding quarter under this Agreement
as shall be pertinent to a royalty accounting hereunder.  Reports shall include:
(a) total billings for Product sold; (b) deductions applicable as provided in
Paragraph 1.5; and (c) total royalties due.

 

5.3          With each such report submitted, GENZYME shall pay to MSSM the
royalties then due and payable.  If no royalties shall be due, GENZYME shall so
report.

 

ARTICLE VI  - TECHNICAL INFORMATION

 

6.1          Promptly after the effective date of this Agreement and
periodically during the term thereof, MSSM, to the extent that it has all
necessary legal and contractual rights to do so, shall disclose and furnish to
GENZYME all Technical Information which is requested by GENZYME and which is
known or possessed by MSSM.  To enable GENZYME to assist in protecting the
rights licensed to GENZYME hereunder, MSSM shall, provide to GENZYME a [**] days
prior right of review of MSSM publications relating to the Product.  GENZYME may
then delay submission up to an additional [**] days to allow filing of
appropriate patent applications.  GENZYME agrees to review oral disclosures or
abstracts within [**] days of notification, and MSSM agrees to delete
proprietary information as requested by GENZYME.

 

6.2          Each of the parties, for itself and its Affiliates, undertakes
during the term of this Agreement, to hold in confidence and not to disclose to
any third party, the Technical Information received from the other, provided
that such undertaking shall not apply to any portion of said Technical
Information which:

 

(a)           was known to the receiving party or any of its Affiliates prior to
its receipt by the receiving party or any of its Affiliates hereunder;

 

(b)           is received at any time by the receiving party or any of its
Affiliates in good faith from a third party lawfully in possession of the same
and having the right to disclose the same;

 

(c)           is as of the date of the receipt by the receiving party or any of
its Affiliates in the public domain or subsequently enters the public domain
other than by reason of acts or omissions of the employees or agents of the
receiving party or any of its Affiliates;

 

and provided further that nothing contained herein shall prevent GENZYME or any
of its Affiliates from using and disclosing the Technical Information received
from MSSM in connection with applying for and securing governmental
authorizations for the marketing of licensed products or otherwise in the
performance of its obligations under this Agreement.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VII  - PATENT SUPPORT AND PROSECUTION

 

7.1          GENZYME shall [**] on a quarterly basis for [**] after the date of
this Agreement in connection with the filing, prosecution and maintenance of all
Licensed Patents filed, prosecuted or maintained at the request of GENZYME. 
GENZYME shall not be required to [**].  If GENZYME elects not to [**], MSSM
shall be free to license such patent to any other party.

 

7.2          MSSM shall seek prompt issuance of, and maintain, [**], the
Licensed Patents, and shall keep GENZYME informed of, and shall provide to
GENZYME copies of, all official documents received from and sent to governmental
patent offices.  MSSM shall keep GENZYME apprised on a timely basis of the
progress of any patent prosecution, and shall provide GENZYME with a reasonable
opportunity to preview and comment upon prosecution responses.  MSSM agrees to
reasonably consider any such comments provided by GENZYME.

 

7.3          If MSSM shall decide to discontinue any such prosecution, or shall
decide not to maintain any patent, or not to file a patent application on an
invention relating to the Product, or not to file same in a particular country,
it shall promptly notify GENZYME in writing and in reasonably sufficient time
for GENZYME to assume such prosecution or maintenance, or file such patent
application, and shall take the necessary steps and execute the necessary
documents to permit GENZYME to assume the filing, prosecution, or maintenance of
the same at GENZYME’s expense and control, whereupon GENZYME shall possess a
royalty-free, exclusive license to same for the life of any such patent.

 

ARTICLE VIII  - INFRINGEMENT

 

8.1          MSSM shall have the first option to institute and prosecute [**]
suits for infringement of Licensed Patents.  Any recovery of damages shall [**].

 

8.2          If MSSM elects not to bring an action for infringement, GENZYME
shall have the power, but not the obligation, to institute and prosecute [**]
suits for infringement of Licensed Patents.  MSSM agrees to join as party
plaintiff in any such suits instituted by GENZYME, and shall fully cooperate
with GENZYME in the prosecution of such suits.  GENZYME may withhold up to [**]
of royalties due hereunder during the pendency of such suits and GENZYME may
apply such withheld amounts toward reimbursement of its expenses, including
reasonable attorney’s fees in connection therewith.  Any recovery of damages by
GENZYME shall be applied first in satisfaction of any unreimbursed expenses and
legal fees relating to the suit or settlement thereof, and then toward
reimbursement of MSSM for any royalties withheld and applied pursuant to this
Article VIII.  Any remaining recoveries shall be deemed Net Sales for purposes
of calculation of royalties hereunder.

 

8.3          If GENZYME does not bring action, and MSSM chooses not to bring
action, to halt infringement, then the applicable royalty in such country shall
be [**] of the rate otherwise applicable, provided that GENZYME has suffered at
least a [**] market share loss due to such infringement.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IX  - TERM AND TERMINATION

 

9.1          This Agreement shall be effective as of the date first written
above and shall continue in effect on a country-by-country basis until the later
of (i) the expiration of the last to expire of the Licensed Patents in a
particular country, or (ii) ten (10) years after the date of the First
Commercial Sale.  Thereafter, Genzyme shall have a paid up license to the
Technical Information.

 

9.2          Should GENZYME fail in its payment to MSSM of royalties due in
accordance with the terms of this Agreement, MSSM shall have the right to serve
notice upon GENZYME by certified mail at the address designated in Article XVI
hereof, of its intention to terminate this Agreement within [**] days after
receipt of said notice of termination unless GENZYME shall pay to MSSM within
the [**] day period, all such royalties due and payable, or institute
arbitration proceedings as provided herein.  Upon the expiration of the [**] day
period, if GENZYME shall not have paid all such royalties due and payable, or
implemented arbitration, the rights, privileges and license granted hereunder
shall thereupon immediately terminate.

 

9.3          Upon any material breach or default of this Agreement by either
party, other than those occurrences set out in Paragraph 9.2 above, the other
party shall have the right to terminate this Agreement and the rights,
privileges and license granted hereunder by [**] days’ notice including a
detailed explanation of the reasons for termination, by certified mail to the
defaulting party.  Such termination shall become effective unless the defaulting
party shall have cured any such breach or default prior to the expiration of the
other party’s notice of termination.

 

9.4          GENZYME shall have the right, upon [**] days written notice, to
terminate the license granted herein, on a country-by-country basis or to fully
terminate the license and this Agreement.

 

9.5          Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination.  GENZYME and its Affiliates and
sublicensees may, however, after the effective date of such termination, sell
all Product, and complete Product in the process of manufacture at the time of
such termination and sell the same, provided that GENZYME shall pay to MSSM the
royalties thereon as required by Article IV of this Agreement and shall submit
the reports required by Article V hereof on the sales of Product.

 

9.6          The provisions of Article VI shall survive termination of this
Agreement for a period of five (5) years.  The provisions of Article XII shall
survive termination of this Agreement.

 

ARTICLE X  - ARBITRATION

 

Except as to issues relating to the validity, construction or effect of any
patent licensed hereunder, any and all claims, disputes or controversies arising
under, out of, or in connection with this Agreement, which have not been
resolved by good faith negotiations between the parties, shall be resolved by
final and binding arbitration in Boston, Massachusetts by three

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

arbitrators, one selected by each party within 30 days of receipt of notice to
arbitrate, the remaining arbitrator to be selected by the party- selected
arbitrators.  If a party fails to select an arbitrator within the thirty day
period, it shall forfeit its right to make such a selection.  The arbitration
shall be under the rules of the American Arbitration Association then
obtaining.  The arbitrators shall have no power to modify any of the terms or
conditions of this Agreement.  Any award rendered in such arbitration may be
enforced by any of the parties in the United States District Court for
Massachusetts, to whose jurisdiction for such purposes MSSM and GENZYME each
hereby irrevocably consents and submits.  Each party shall bear its own costs.

 

ARTICLE XI  - THIRD PARTY PATENTS

 

In the event that a patent of a third party should exist during the term of this
Agreement, which such third party alleges is infringed by the manufacture, use
or sale of Product by GENZYME, or in the event that GENZYME shall undertake to
challenge the validity or infringement of such patent by litigation, GENZYME may
withhold up to [**] of the royalties otherwise due to MSSM towards the
reimbursement of its out-of-pocket costs and expenses incurred in such
litigation, and/or if GENZYME is required to pay to such other patentee a
royalty under such patent, GENZYME may deduct up to [**] of the royalties paid
to such third party.  In no event, however, shall the deductions allowed in this
Article XI cause the total royalty payable to MSSM under Article 4.1 of this
Agreement to be less than [**] of Net Sales.

 

ARTICLE XII  - INSURANCE AND INDEMNIFICATION

 

12.1        GENZYME shall at all times during the term of this Agreement and
thereafter, defend, indemnify and hold MSSM, its affiliates and their trustees,
directors, officers, employees, medical staff, agents, volunteers and students
harmless from any and all claims, demands, lawsuits, actions, settlements,
judgments, and expenses (including legal expenses and attorney’s fees), arising
from or in connection with the negligent acts or omissions or product
liabilities of GENZYME, its Affiliates, employees or other agents committed in
connection with this Agreement.  MSSM shall be required to provide GENZYME with
prompt notice of any such claims, as well as such reasonable assistance and
cooperation as GENZYME may request in the defense of such claims.  GENZYME’S
obligation to protect, defend, indemnify and hold harmless hereunder shall
Survive the expiration and termination of this Agreement.

 

12.2        GENZYME shall purchase and keep in force the following minimum
insurance coverages, naming MSSM as additional insured with such insurers as
shall be acceptable to MSSM:

 

1) Comprehensive General Liability, including:

 

(a)           Personal injury and bodily injury and Broad form property damage
liability with a combined single limit of not less than $[**].

 

(b)           Coverage for the contractual liability assumed by this Agreement.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

2) Product liability insurance in an amount not less than [**] per occurrence,
with an aggregate yearly limit of [**].  Prior to any work being performed under
this Agreement, GENZYME shall deliver to MSSM certificates of insurance
evidencing that the coverages specified in these sections are in effect.  Such
certificates shall show that:

 

(a)           MSSM is an additional named insured;

 

(b)           the insurer shall give MSSM thirty (30) days written notice sent
by registered mail of any material change in, or cancellation of, such
insurance.

 

ARTICLE XIII  - ASSIGNMENT

 

13.1        GENZYME shall be entitled to assign its rights hereunder, with the
written consent of MSSM, which consent shall not be unreasonably withheld.  At
GENZYME’s request, MSSM shall enter into a separate counterpart agreement with
any such assignee, it being expressly agreed that GENZYME shall remain bound by
the obligations hereof until such separate counterpart agreement is signed. 
Such counterpart agreement shall be the same in form and substance except for
necessary changes to reflect the extent of the assignment.

 

13.2        MSSM shall be entitled to assign its rights hereunder with the
written consent of GENZYME, which consent shall not be unreasonably withheld.

 

ARTICLE XIV  - NON-USE OF NAMES AND TRADEMARKS

 

14.1        Neither party shall use the names or trademarks of the other party
for any advertising, promotional or sales literature without prior written
consent which consent shall not be unreasonably withheld, except that GENZYME
may disclose that it is exclusively licensed by MSSM hereunder.  In all cases,
GENZYME shall be permitted to make such disclosures as required by state and
federal law.

 

14.2        It is understood that MSSM has selected the trademark [**] for use
in connection with the Product.  GENZYME agrees to reasonably consider said
trademark for use in connection with its commercialization of the Product, and
MSSM agrees to assign its rights to said trademark to GENZYME at no cost, upon
GENZYME’s request.

 

ARTICLE XV  - DUE DILIGENCE

 

GENZYME shall use its reasonable efforts to develop the Product for
commercialization.  Such efforts shall include the following:

 

(a)           within [**] years of the Effective Date, to initiate [**] studies
on the Product which is intended for use in clinical trials;

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

 

(b)           within [**] years of the Effective Date to initiate [**] for the
Product; and

 

(c)           within [**] years of the Effective Date to [**].

 

ARTICLE XVI  - PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

 

Any payment, notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such party by
certified first class mail, postage prepaid, addressed to it as its address
below or as it shall designate by written notice given to the other party:

 

In the case of MSSM:

Office of Science and Technology Development Mount Sinai School of Medicine

One Gustave L.  Levy Place

New York, NY 10029

Attention: Dr.  Frank Landsberger

Fax.  No.  (212) 348-3116

 

In the case of GENZYME:

Genzyme Corporation One Kendall Square

Cambridge, MA 02139

Attention: Senior Vice President and General Counsel

Fax.  No.  (508) 872-5415

 

ARTICLE XVII  - MISCELLANEOUS PROVISIONS

 

17.1        This Agreement shall be construed, governed, interpreted and applied
in accordance with the laws of the State of New York, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent was granted.

 

17.2        The parties hereto acknowledge that this Agreement and the Research
Agreement dated of even date sets forth the entire agreement and understanding
of the parties hereto as to the subject matter hereof, and shall not be subject
to any change or modification except by the execution of a written instrument
subscribed to by the parties hereto.

 

17.3        The provisions of this Agreement are severable, and in the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of law, such invalidity or
unenforceability shall not in any way effect the validity or enforceability of
the remaining provisions hereof.

 

17.4        The failure of either party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

17.5        Neither party shall, without the consent of the other, which consent
shall not be unreasonably withheld, originate any publicity, news release, or
other public announcement, written or oral, whether to the public press, to
stockholders, or otherwise, relating to this Agreement, any amendment hereto or
performance hereunder, save any such announcement as in the opinion of legal
counsel to the party making such announcement is required by law to be made. 
Both parties acknowledge the likelihood that GENZYME may be required to make a
general announcement regarding the existence of this Agreement as a material
event.  The party making such announcement will give the other party an
opportunity to review the form of the announcement before it is made.

 

17.6        Both parties acknowledge and recognize the presence of risk
regarding the development and sale of the Product contemplated hereunder, that
potential markets discussed have only been estimated and are not being relied
upon, and that the Product may be unsuccessful in any such market.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this License Agreement to be
executed by their duly authorized representatives as of the day and year first
set forth above.

 

MOUNT SINAI SCHOOL OF MEDICINE

 

GENZYME CORPORATION

 

 

 

BY:

/s/[illegible] Katz

 

BY:

/s/ Gregory D. Phelps

 

 

 

 

TITLE:

[illegible]

 

TITLE:

Senior Vice President

 

 

 

 

DATE:

1-27-95

 

DATE:

2-3-95

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

 

 

 

NAME:

/s/ Robert J. Desnick

 

 

 

 

Robert J. Desnick, Ph.D., M.D.

 

 

 

 

 

 

 

DATE:

1-26-95

 

 

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

 

A.  United States Patents and Application

 

 

 

 

 

6923-005

 

U.S. Patent No.  5,356,804

 

 

Granted:  October 18, 1994

 

 

To:

Desnick et al.

 

 

For:

Cloning And Expression Of Biologically Active

 

 

Alpha Galactosidase A

 

 

 

 

 

By:

Desnick et el.

 

 

 

 

 

 

6923-030

 

U.S. Serial No.  07/903,451 (allowed)

 

 

Filed:  November 30, 1992

 

 

For:

Cloning’ And Expression Of Biologically Active Alpha-Galactomidase A

 

 

By:

Desnick et al.

 

 

 

 

 

 

6923-042

 

U.S. Serial No.  00/261,577 (pending)

 

 

Filed: June 17, 1994 (as a division of Serial No. 07/983,451)

 

 

For:

Cloning And Expression Of Biologically Active Alpha-Galactosidase A

 

 

By:

Desnick et al.

 

 

 

 

 

 

B.  Foreign Patents and Applications

 

 

 

 

 

6923-030-228

 

International Application No.  PCT/US93/11539

 

 

Filed: November 30, 1993

 

 

For:

Cloning And Expression Of Biologically Active Alpha-Galactosidase A

 

 

By:

Desnick et al.

 

 

 

 

 

 

6923-030-158

 

Israeli Application No.  107814

 

 

Filed: November 30, 1993

 

 

For:

Cloning And Expression Of Biologically Active Alpha-Galactooidaso A

 

 

By

Desnick et al.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

Schedule B

Technical Information

 

[**]

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

This is the First Amendment to the January 1, 1995 License Agreement between
Genzyme Corporation (“GENZYME”) and Mount Sinai School of Medicine of the City
University of New York (“MSSM”).  This Amendment shall be effective as of
October 7, 2003.

 

WHEREAS, in the License Agreement, MSSM has granted to GENZYME an exclusive
license under certain Technical Information and Licensed Patents rights,
including U.S.  patent No.  5,356,804 (“the ‘804 patent”), in connection with
the commercialization of recombinant "-galactosidase A for the treatment of
Fabry Disease; and

 

WHEREAS, MSSM and Genzyme are co-plaintiffs and appellants in a suit against
Transkaryotic Therapies, Inc.  (“TKT”) alleging infringement of the ‘804 patent
(the “Infringement Suit”), which Infringement Suit was originally brought in the
United States District Court for the District of Delaware (Civil Action No. 
00-677 GMS) and is now on appeal to the Court of Appeals for Federal Circuit
(Appeal No.  02-1312);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which each party acknowledges, MSSM and GENZYME hereby agree as
follows:

 

1.             Definitions.  Capitalized terms not defined in this First
Amendment shall have the meaning given them in the License Agreement.

 

2.             Restatement of Section 2.1.  Section 2.1 of the License Agreement
shall be amended and restated to read as follows:

 

“2.1        Except as provided in Article XVIII, MSMM hereby grants to GENZYME
an exclusive, worldwide right and license, and subject to approval by MSMM,
which shall not be unreasonably withheld, the right to sublicense third parties,
(a) to make, have made, use, and sell Product under the Licensed Patents; and
(b) to use the Technical Information provided by MSSM.  MSSM agrees that [**]
other than GENZYME [**] by or under [**] during the term of this Agreement.”

 

3.             Addition of Article XVIII.  New Article XVIII shall be added to
the License Agreement, which Article shall read as follows:

 

“ARTICLE XVIII — INFRINGEMENT SUIT AGAINST TKT

 

18.1.1  In the event that GENZYME withdraws as plaintiff-appellant from the
Infringement Suit, MSSM shall have the right (i) to continue the proceedings and
maintain the Infringement Suit as the sole plaintiff [**] and (ii) to solely
bring, defend or maintain any other proceeding relating to the Licensed Patents
or Technical Information in which TKT is a party or has an interest [**]. 
Notwithstanding the foregoing, GENZYME shall [**] from any [**] for which [**]
to the extent arising out of or related to (i) [**] or (ii) any agreement
between

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

[**].  In addition, only to the extent permitted by any Settlement Agreement,
GENZYME [**] shall reasonably cooperate with MSSM’s prosecution of the
Infringement Suit or any other action related to the Licensed Patents or
Technical Information.  Such cooperation includes making available to MSSM any
documents, witnesses, or other information in GENZYME’s control.

 

18.2        Any [**] in the Infringement Suit or any other proceeding between
[**].

 

18.3        Notwithstanding the provisions of Section 2.1, MSSM shall have
[**].”

 

4.             Acknowledgements.  GENZYME and MSSM acknowledge that, if GENZYME
withdraws from the Infringement Suit:

 

a.             Effective as of the date GENZYME withdraws, GENZYME confirms
that, [**].  For the avoidance of doubt, amounts previously [**].

 

b.             Section 8.3 of the License Agreement shall not apply to [**], or
their respective successors, assigns or licensees.

 

Except as provided herein, the License Agreement shall remain in full force and
effect.  Any capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the License Agreement.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the effective day and year set forth above.

 

 

MOUNT SINAI SCHOOL OF MEDICINE

 

GENZYME CORPORATION

 

 

 

 

 

 

By:

/s/ Kenneth L. Davis

 

By:

/s/ Thomas DesRosier

 

Kenneth L. Davis, M.D.

 

 

 

 

 

Title:

Dean

 

Title:

Senior Vice President

 

 

 

 

 

 

Date:

10-7-2003

 

Date:

10-7-2003

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------
